Opinion issued January 23, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00219-CR
                            ———————————
                      GREGORY P. BUTLER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1491849


       MEMORANDUM OPINION ON PERMANENT ABATEMENT

      Counsel for appellant Gregory P. Butler has filed a notice indicating that

appellant has died. Because appellant’s death occurred after he perfected this appeal

and before we issued our mandate, the appeal must be permanently abated. See TEX.

R. APP. P. 7.1(a)(2) (“If the appellant in a criminal case dies after an appeal is
perfected but before the appellate court issues the mandate, the appeal will be

permanently abated.”). Accordingly, we permanently abate the appeal. Counsel’s

motion to withdraw from representing appellant and any other pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2